Exhibit 10.9

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (“Agreement”) is entered into by Matador
Resources Company, a Texas corporation (“Matador” or “the Company”), and Wade I.
Massad (“Employee”) as of August 10, 2012 (the “Agreement Date”). Matador and
Employee are referred to as the “Parties.” This Agreement cancels and supersedes
all prior agreements relating to Employee’s employment with Matador, including
the Nonqualified Stock Option Agreement by and between Matador and Employee
dated February 1, 2012 (the “Stock Option Agreement”) except as provided in this
Agreement.

WHEREAS, Matador and Employee entered into an Employment Agreement as of
December 1, 2011 (the “Employment Agreement”). This Agreement is entered into by
and between Employee and Matador pursuant to the Employment Agreement;

WHEREAS, because of Employee’s employment as an employee of Matador, Employee
has obtained intimate, proprietary and unique knowledge of all aspects of
Matador’s business operations, current and future plans, financial plans and
other confidential and proprietary information;

WHEREAS, Employee’s employment with Matador and all other positions, if any,
held by Employee in Matador or any of its subsidiaries or affiliates, including
officer positions, terminated effective as of July 31, 2012 (the “Separation
Date”);

WHEREAS, following the Separation Date and based upon the contributions Employee
has made to Matador, Matador and Employee intend to enter into an arrangement
whereby Employee will provide certain services to Matador on a consulting basis;

WHEREAS, except as otherwise provided herein, the Parties desire to finally,
fully and completely resolve all matters that now or may exist between them,
including, but not limited to those concerning the Employment Agreement (except
for the post-termination obligations contained in the Employment Agreement),
Employee’s job performance and activities while employed by Matador and
Employee’s hiring, employment and separation from Matador, and all matters
related to benefits and compensation connected with such employment;

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:

1. End of Employee’s Employment. Employee’s employment with Matador terminated
on the Separation Date.

2. Certain Payments and Benefits.

(a) Accrued Obligations. In accordance with Matador’s customary payroll
practices, Matador shall pay Employee for all unpaid salary, unreimbursed
business expenses, and any accrued but unused vacation through the Separation
Date (“Accrued Obligations”).

 

1



--------------------------------------------------------------------------------

(b) Payments. Subject to Employee’s consent to and fulfillment of Employee’s
obligations in this Agreement and Employee’s post termination obligations in the
Employment Agreement, provided that Employee does not revoke this Agreement
pursuant to Section 12 hereof, Matador shall pay Employee the amount of $60,000,
minus normal payroll withholdings and taxes, (“Bonus Payment”), payable in a
lump sum payment. The Bonus Payment will not be treated as compensation under
Matador’s 401(k) Plan or any other retirement plan. If Employee is eligible for
and timely elects continuation coverage under Matador’s group health plan in
accordance with the Consolidated Omnibus Reconciliation Act of 1985, as amended
(“COBRA”), Matador agrees to pay the entire cost of the premiums for such
coverage for Employee and his eligible dependents for the period of coverage
beginning on July 31, 2012 and ending on the earliest of (i) December 31, 2012,
(ii) the date that Employee obtains full-time employment with another employer
or dies or (iii) the date Employee’s coverage under Matador’s health plan
terminates for any reason (other than non-payment of premiums). Matador shall be
under no obligation to pay the cost of such premiums if such payment subjects
Matador to any penalty, excise or other tax associated with such payment or
coverage. If Employee is eligible for additional COBRA continuation coverage
after the expiration of the period set forth herein, Employee may continue such
coverage, provided Employee shall be solely responsible for the payment of any
premiums for such COBRA continuation coverage. Matador shall provide Employee
under separate cover at his home address, information necessary and required by
law regarding the COBRA election. Benefits provided under this Section 2(b) to
Employee or his eligible dependents shall be modified to the extent benefits
under an applicable plan are modified for active employees of Matador.

(c) Waiver of Additional Compensation or Benefits. Other than the compensation
and payments provided for in this Agreement and the post-termination benefits
provided for in this Agreement and in the Employment Agreement, Employee shall
not be entitled to any additional compensation, benefits, payments or grants
under any agreement, benefit plan, severance plan or bonus or incentive program
established by Matador or any of Matador’s affiliates, including, but not
limited to the Stock Option Agreement, other than any vested retirement plan
benefit or any vested equity grants. Employee agrees that the release in
Paragraph 3 covers any claims Employee might have regarding Employee’s
compensation, bonuses, stock options or grants and any other benefits Employee
may or may not have received during Employee’s employment with Matador.

3. General Release and Waiver. In consideration of the payments and other
consideration provided for in this Agreement, that being good and valuable
consideration, the receipt, adequacy and sufficiency of which are acknowledged
by Employee, Employee, on Employee’s own behalf and on behalf of Employee’s
agents, administrators, representatives, executors, successors, heirs, devisees
and assigns (collectively, the “Releasing Parties”) hereby fully releases,
remises, acquits and forever discharges Matador and all of its affiliates, and
each of their respective past, present and future officers, directors,
shareholders, equity holders, members, partners, agents, employees, consultants,
independent contractors, attorneys, advisers, successors and assigns
(collectively, the “Released Parties”), jointly and severally, from any and all
claims, rights, demands, debts, obligations, losses, causes of action, suits,
controversies, setoffs, affirmative defenses, counterclaims, third party
actions, damages, penalties, costs, expenses, attorneys’ fees, liabilities and
indemnities of any kind or nature whatsoever (collectively, the “Claims”),
whether known or unknown, suspected or unsuspected, accrued or unaccrued,
whether at law, equity, administrative, statutory or otherwise, and whether for
injunctive relief, back pay, fringe benefits,

 

2



--------------------------------------------------------------------------------

reinstatement, reemployment, or compensatory, punitive or any other kind of
damages, which any of the Releasing Parties ever have had in the past or
presently have against the Released Parties, and each of them, arising from or
relating to Employee’s employment with Matador or its affiliates or the
termination of that employment or any circumstances related thereto, or (except
as otherwise provided below) any other matter, cause or thing whatsoever,
including without limitation all claims arising under or relating to employment,
employment contracts, employee benefits or purported employment discrimination
or violations of civil rights of whatever kind or nature, including without
limitation all claims arising under the Age Discrimination in Employment Act
(“ADEA”), the Americans with Disabilities Act as amended, the Family and Medical
Leave Act of 1993, the Equal Pay Act of 1963, the Rehabilitation Act of 1973,
Title VII of the United States Civil Rights Act of 1964, 42 U.S.C. § 1981, the
Fair Labor Standards Act, the Employee Retirement Income Security Act, the Civil
Rights Act of 1991, the Civil Rights Acts of 1866 and/or 1871, the
Sarbanes-Oxley Act, the Genetic Information Nondiscrimination Act, the Lily
Ledbetter Act, the Texas Commission on Human Rights Act, the Texas Payday Law,
the Texas Labor Code or any other applicable federal, state or local employment
statute, law or ordinance, including, without limitation, any disability claims
under any such laws, claims for wrongful discharge, claims arising under state
law, contract claims including breach of express or implied contract, alleged
tortious conduct, claims relating to alleged fraud, breach of fiduciary duty or
reliance, breach of implied covenant of good faith and fair dealing, and any
other claims arising under state or federal law, as well as any expenses, costs
or attorneys’ fees. Employee further agrees that Employee will not file or
permit to be filed on Employee’s behalf any such claim. Notwithstanding the
preceding sentence or any other provision of this Agreement, this release is not
intended to interfere with Employee’s right to file a charge with the Equal
Employment Opportunity Commission (the “EEOC”), or other comparable agency, in
connection with any claim Employee believes Employee may have against Matador or
its affiliates. However, by executing this Agreement, Employee hereby waives the
right to recover in any proceeding Employee may bring before the EEOC or any
state human rights commission or in any proceeding brought by the EEOC or any
state human rights commission on Employee’s behalf. This release shall not apply
to any of Matador’s obligations under this Agreement or post-termination
obligations under the Employment Agreement, any vested retirement plan,
benefits, any vested equity grants or COBRA continuation coverage benefits.
Employee acknowledges that certain of the payments and benefits provided for in
Section 2 of this Agreement constitute good and valuable consideration for the
release contained in this Section 3.

4. Return of Matador Property. Employee may retain all equipment, records,
files, programs or other materials and property in Employee’s possession which
belong to Matador or any of its affiliates that are required for any services to
be provided by Employee to Matador following the Separation Date on a consulting
basis; however, at any time Matador may request a return of all such items and
Employee shall promptly return such items to Matador.

5. Non-Disparagement. Employee agrees that Employee will not, directly or
indirectly, disclose, communicate, or publish any disparaging information
concerning Matador or the Released Parties, or cause others to disclose,
communicate, or publish any disparaging information concerning the same.
Matador, on its own behalf and on behalf of its officers and directors, agrees
that they will not, directly or indirectly, disclose, communicate or publish any
disparaging information concerning Employee, or cause others to disclose,
communicate, or publish any disparaging information concerning Employee.

 

3



--------------------------------------------------------------------------------

6. Change in Relationship. Nothing in this Agreement shall be construed in any
way as an admission by either Party of any acts of wrongdoing, violation of any
statute, law or legal or contractual right. Employee represents to Matador that
he has faithfully fulfilled his duties under the Employment Agreement to date
and both parties intend to enter into an arrangement whereby Employee will
provide certain services to Matador on a consulting basis.

7. Voluntary Execution of the Agreement. Employee and Matador represent and
agree that they have had an opportunity to review all aspects of this Agreement,
and that they fully understand all the provisions of the Agreement and are
voluntarily entering into this Separation Agreement and Release. Employee
further represents that Employee has not transferred or assigned to any person
or entity any claim involving Matador or any portion thereof or interest
therein.

8. Ongoing Obligations. Employee reaffirms and understands Employee’s ongoing
obligations in the Employment Agreement, including Sections 8, 9, 10, 11 and 21.

9. Binding Effect. This Agreement shall be binding upon Matador and upon
Employee and Employee’s heirs, administrators, representatives, executors,
successors and assigns and Matador’s representatives. In the event of Employee’s
death, this Agreement shall operate in favor of Employee’s estate and all
payments, obligations and consideration will continue to be performed in favor
of Employee’s estate.

10. Severability. Should any provision of this Agreement be declared or
determined to be illegal or invalid by any government agency or court of
competent jurisdiction, the validity of the remaining parts, terms or provisions
of this Agreement shall not be affected and such provisions shall remain in full
force and effect.

11. Entire Agreement. Except for the post-termination obligations in the
Employment Agreement, any vested retirement plan benefits and any vested equity
grant agreements, this Agreement sets forth the entire agreement between the
parties, and fully supersedes any and all prior agreements, understandings, or
representations between the parties pertaining to Employee’s employment with
Matador, the subject matter of this Agreement or any other term or condition of
the employment relationship between Matador and Employee. Employee represents
and acknowledges that in executing this Agreement, Employee does not rely, and
has not relied, upon any representation(s) by Matador or its agents except as
expressly contained in this Agreement or the Employment Agreement. Employee and
Matador agree that they have each used their own judgment in entering into this
Agreement.

12. Knowing and Voluntary Waiver. Employee, by Employee’s free and voluntary act
of signing below, (i) acknowledges that Employee received this Agreement on
July 24, 2012 and has been given a period of twenty-one (21) days to consider
whether to agree to the terms contained herein, (ii) acknowledges that Employee
has been advised to consult with an attorney prior to executing this Agreement,
(iii) acknowledges that Employee understands that this Agreement specifically
releases and waives all rights and claims Employee may have under the ADEA prior
to the date on which Employee signs this Agreement, and (iv) agrees to all of
the terms of this Agreement and intends to be legally bound thereby. The Parties
acknowledge and agree that each Party has reviewed and negotiated the terms and
provisions of this Agreement and has contributed to

 

4



--------------------------------------------------------------------------------

its preparation (with advice of counsel). Accordingly, the rule of construction
to the effect that ambiguities are resolved against the drafting party shall not
be employed in the interpretation of this Agreement. Rather, the terms of this
Agreement shall be construed fairly as to both Parties and not in favor of or
against either Party, regardless of which Party generally was responsible for
the preparation of this Agreement.

This Agreement will become effective, enforceable and irrevocable on the eighth
day after the date on which it is executed by Employee (the “Effective Date”).
During the seven-day period prior to the Effective Date, Employee may revoke
Employee’s agreement to accept the terms hereof by giving notice to Matador of
Employee’s intention to revoke. If Employee exercises Employee’s right to revoke
hereunder, Employee shall not be entitled, except as required by applicable wage
payment laws, including, but not limited to, Accrued Obligations, to any payment
hereunder until Employee executes and does not revoke a comparable release of
claims, and to the extent such payments or benefits have already been made,
Employee agrees that Employee will immediately reimburse Matador for the amounts
of such payments and benefits to which he is not entitled.

13. Notices. All notices and other communications hereunder will be in writing.
Any notice or other communication hereunder shall be deemed duly given if it is
delivered personally or sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set
forth:

If to Employee:

Wade I. Massad

____________________________

____________________________

If to Matador Resources Company:

Matador Resources Company

One Lincoln Centre

5400 LBJ Freeway, Suite 1500

Dallas, TX 75240

Attention: Board of Directors

Any Party may change the address to which notices and other communications are
to be delivered by giving the other Party notice.

14. Governing Law; Venue; Arbitration. This section of the Agreement shall be
governed by Section 23 of the Employment Agreement.

15. Counterparts. This Agreement may be executed in counterparts, each of which
when executed and delivered (which deliveries may be by facsimile or other
electronic method of delivery) shall be deemed an original and all of which
together shall constitute one and the same instrument.

 

5



--------------------------------------------------------------------------------

16. No Assignment of Claims. Employee represents and agrees that Employee has
not transferred or assigned, to any person or entity, any claim involving
Matador, or any portion thereof or interest therein.

17. No Waiver. This Agreement may not be waived, modified, amended,
supplemented, canceled or discharged, except by written agreement of the
Parties. Failure to exercise and/or delay in exercising any right, power or
privilege in this Agreement shall not operate as a waiver. No waiver of any
breach of any provision shall be deemed to be a waiver of any preceding or
succeeding breach of the same or any other provision, nor shall any waiver be
implied from any course of dealing between or among the Parties.

 

6



--------------------------------------------------------------------------------

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THE FOREGOING AGREEMENT, THAT I
UNDERSTAND ALL OF ITS TERMS AND THAT I AM RELEASING CLAIMS AND THAT I AM
ENTERING INTO IT VOLUNTARILY.

 

AGREED TO BY:     

/s/ Wade I. Massad

    

August 10, 2012

WADE I. MASSAD      Date

STATE OF TEXAS

COUNTY OF DALLAS

Before me, a Notary Public, on this day personally appeared Wade I. Massad,
known to me to be the person whose name is subscribed to the foregoing
instrument, and acknowledges to me that he has executed this Agreement on behalf
of himself and his heirs, for the purposes and consideration therein expressed.

Given under my hand and seal of office this 10th day of August, 2012

 

/s/ Amanda Crawford

Notary Public in and for the State of Texas

(PERSONALIZED SEAL)

 

7



--------------------------------------------------------------------------------

MATADOR RESOURCES COMPANY By:  

/s/ David E. Lancaster

  David E. Lancaster   Executive Vice President

Date: August 10, 2012

STATE OF TEXAS

COUNTY OF DALLAS

Before me, a Notary Public, on this day personally appeared David E. Lancaster,
known to me to be the person and officer whose name is subscribed to the
foregoing instrument and acknowledged to me that the same was the act of Matador
Resources Company, and that he has executed the same on behalf of said
corporation for the purposes and consideration therein expressed, and in the
capacity therein stated.

Given under my hand and seal of office this 10th day of August, 2012.

 

/s/ Amanda Crawford

Notary Public in and for the State of Texas

(PERSONALIZED SEAL)

 

8